Case 7:17-cv-00131-RDP Document 60-2 Filed 10/10/19 Page 1 of 24            FILED
                                                                   2019 Oct-10 PM 05:04
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




                         Exhibit "6"
Case 7:17-cv-00131-RDP Document 60-2 Filed 10/10/19 Page 2 of 24




                        Exhibit "7"                 Defendants-000111
Case 7:17-cv-00131-RDP Document 60-2 Filed 10/10/19 Page 3 of 24




                               2                    Defendants-000112
Case 7:17-cv-00131-RDP Document 60-2 Filed 10/10/19 Page 4 of 24




                               3                    Defendants-000113
Case 7:17-cv-00131-RDP Document 60-2 Filed 10/10/19 Page 5 of 24




                               4                    Defendants-000114
Case 7:17-cv-00131-RDP Document 60-2 Filed 10/10/19 Page 6 of 24




                               5                    Defendants-000115
Case 7:17-cv-00131-RDP Document 60-2 Filed 10/10/19 Page 7 of 24




                               6                    Defendants-000116
Case 7:17-cv-00131-RDP Document 60-2 Filed 10/10/19 Page 8 of 24




                               7                    Defendants-000117
                                                                                                                                                                                                                                             Case
                                                                                                                                                                                                                                             Case7:17-cv-00131-RDP
                                                                                                                                                                                                                                                  7:17-cv-00131-RDP Document
                                                                                                                                                                                                                                                                    Document60-2
                                                                                                                                                                                                                                                                             15-1 Filed
                                                                                                                                                                                                                                                                                  Filed10/10/19
                                                                                                                                                                                                                                                                                        02/09/17 Page
                                                                                                                                                                                                                                                                                                 Page92of
                                                                                                                                                                                                                                                                                                        of24
                                                                                                                                                                                                                                                                                                           2
             A                                         B                                                              C                                                      D                                                          E                                                             F                                                                     G                                                                                               H                                                             I                                    J                                             K                                 L                                         M                      N                       O
             N
 01                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                01
                                                                                                                                 er
                                                                                                                    Ri
                                                                                                                            v                                                           The Park at
                                                                                                                                                                                        Manderson                                                                                                                                                                                                                                                                                                                                                                                                                                                  Tuscaloosa, Alabama
                                                                                                          or                                                                             Landing
                                                                                                     ri                                                                                                                                                              WA
                                                                                                                                                                                                                                                                       Y

                                                                                              ar
                                                                                                                                                                                                                                                                    K

 02
                                                                                                                                                                                                                                                    AR
                                                                                                                                                                                                                                                  RP
                                                                                          W                                                                                                                                                  NE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   02




                                                                                                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                        AR




                                                                                                                                                                                                                                                                                                        BERRY LAN
                                                                                   k                                                                                                                                                  KW
                                                                             ac                                                                        2497                                                                     JAC

                                                                      Bl
                                                                                                                                                                                                                                                     2601                                                                                                    2665
                                                                                                                                                                                                                                                                                     2600                                                   2664




                                                                                                                                                                                                                                                                                                         K
                                                                                                                                                                                                                                                                                                                                                                           2667




                                                                                                                                                                                                                                                                                                     HAC
                                                                                                                                                                                                                                    2602                                                                                                           2666




                                                                                                                                                                                                                                                                                                 OLD
 03
                                                                                                                                                                                                                                                                                                                               2670

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   03
                                                                                                                                                                                                                                                                                                                                                                            2669
                                                                                                                                                                                                                                                                                                                                                                    2668
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       3429
                                                                                                                                                                                                                                             AB E                                                                                                                                                                                                                                                                       3430
                                                                                                                                                                                                                                                    R C ROMBI E LANE                                                                                                                                                                                                                                                                                                      3444


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   3431
                                                                                                                                                                                                                      2265                                          2263
                                                                                                                                                                                                                                                                                                                                                                                                                 3440
                                                                                                                                                                                                                                              2261


 04
                                                                                                                                                                                                                                                                    2264      2262                                                    D288

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   04
                                                                                                                                                              2266
                                                                                                                   2270                                                                                                                                                                                                                                                                                                                                                                           3435
                                                                                                                                                        Palmer                                                                        HACKB
                                                                                                                                                                     Lake                                                                     ERRY
                                                                                                                                                                                                                                                                           LANE                                                                                                                                     3441                                 3439
                                                                                                                                                                                                       2267                                                                                                                                                                                                                                                                                                                                                                   3427
                                                                                                                                                       2269                                                                                                                                                                                                                                                                                                                                                                      3437

                                                                                                                                                                                                                                                                                                                                                               L                                                                                                                                                        3436                              3426
                                                                                                                                                                                                                                      1252                                                                                                                                                                                                                                                        3438
                                                                                                                                                                                     2193
                                                                                              ROAD




                                                                                                                                      SECO
                                                                                                                                                                                                                                                                                                                                                                                                                                            3442
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PETER BRYCE
                                                                                                                                             ND S
                                                                                                                                                  TREE


 05
                                                                                                                                                          T


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          CAMPUS                                                                                                                                Construction
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   05
                                                                                                RING




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     3425                                         Parking




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 cF
                                                                                                                            2271                                                                                                                                             1249                                                                                                                                                                                                               3419




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   AR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 3415



                                                                                                                                                                                                              E
                                                                                              SP




                                                                                                                                                 2093


                                                                                                                                                                                                           EY DRIV
                                                                                                                                                                                              2247




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       LA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ND
                                                                                                                                                                                                                                                                                                                           1401
                                                                                                       S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            BO
                                                                                                     RR




                                                                                                                           D284                                                                                                                                                                                                                                                                  Construction




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             UL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     E
                                                                                                       MA




                                                                                                                                                                                                         McCORV
                                                                                                                                                                                                                                                                                                                                                                                                    Area                                                                                                                                                                                              3423
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 LAN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 EV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ORE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      KILG




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   AR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   3422
                                                                                                            W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      D
                                                                                                          NE




                                                                                                                                                                                                                                                                                1245




                                                                                                                                                                                                                                                       UE




                                                                                                                                                                                                                                                                                                                                                                                           HACKBERRY LANE
 06
                                                                                                                                                                     D286                                                                                                                                                                                                                                                                                                                                                                                                                    3424

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   06
                                                                                                                                                                                                                                                 H AVEN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         3420
                                                                                                                                                                                                                                                                                                                              1251
                                                                                                                                                                                                                                                                                                                                                                                                                                           3443
                                                                                                                                                                                                                                              SEVENT
                                                                                                            T                                                                                                                                                                                                                                                                                                                                                                                                                  3418
                                                                                                     WES                                                                                                                                                                                                                                                                                                                                                                                                                                                               3421
                                                                                                                                                                                       1021
                                                                                                                                           RD.




                                                                                                                          2035                                                                                         1022                          Construction
                                                                                  IVE
                                                                                DR                                                                                                                                                                      Area                                                                                                                                                                                                                                                3417
                                                                                                                                         RING




 07
                                                                                                                                                                                                                                                                    1079                                                    1254
                                                                                                                           2332

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   07
                                                                                                                                                                                                                                                                                     1235
                                                                                                                                                                1043
                                                                                                                                        ’S SP




                                                                                                 2106                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5370
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5365
                                                                                                                                      MARR
                                                  S




                                                                                                                                                                                     1043
                                               PU




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3416
                                                                                                                                                                                                                  1214                                                                              1250                                                            Transit Hub
                                              M




                                                                                                                                             1108
                                            CA




                                                                                                                                                                                                                                                 1072                                 1233
                                                                                              D282                                                                                                                1214
                                                                                                                          2297               1108                                                                                                                   1174                                                                                                                                                                                                                                                                          T
                                                                                                                                                                                                       1099                                                                                                                                                                                                                                                                                                                                   EAS
                                                                                                                                                                                                                               1067                                                                                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DRIV

 08
                                                                                                                                                                                                                                                                           1173
                                                                                                                                                                                                                                                                           1052                                                                                          D480                                                                                                                                            US
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     CAMP                                                                                                                                                        5390

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   08
                                                                                                                                                                     1014




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FIF
                                                                                                                                                                                                                                                                               R.
                                                                                                                                                                                                                                                                            TD
                                                                                                                                                                                                                                                                          RE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  TH
                                                                                                  D280                                           1107                                                                                                                   GA                                                                                                                                             4931                                                                                                                                                                                              5372
                                                                                                                                                                                                    1040




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   AVE
                                                                                                                                                                                                                                                                                                                           1034
                                                                                                                                                                                                                                                             AR




                                                                                                                                                                                               CAPSTO                                        1175
                                                                                                                                                                                                      NE DRIV
                                                                                                                                                                                                                                                            M




                                                                                                                                                                                                                                                                                                                                                                           4258




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       N
                                                                                                                                                                                                              E                                                                                                                                                 4259                                                                                                                             4381
                                                                                                                                                                                                                                                                                                                                                                                                                       4906




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       UE
                                                                                                                                                                                                                                                                                             B




                                                                                                                                                                                                                                                                                                                                                                                                                                                          FRATERNITY LANE
                                                                                                                             1032                                                                                                                                                                                                                                                                                                                                                                                    4382                                                                                                                                                               5391
                                                                                                                     .
                                                                                                                   DR




                                                                                                                                                                                                                                                                                                                                                         4260




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       EAS
                                                                                                                                           1031                                             1167           1013                                                                                                                                                                                                                                   4915
                                     WEST FOURTH                                                                                                                          1027                                                                                                                                                                                                                  4257
                                                                                                                STADIUM




                                                                      ST.
                                                                                                                                                                                                                                                                                                                                             DEVOTIE DRIVE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           T
                                                                                          2064                                                                                                                                                                          1172                                                                                                                                                                                                                        4380
                                                                                                                                                                                                                                           1199                                                                                                                                                         4256
                                                                                                                                                                                                                                                                                                                                                                                                                                             4928
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4385                                                                                          5373




                                                                                                                                                                                                                                                                                                                                                                                                                        JEFFERSON AVENUE
 09
                                                                                                     2152                                                                                                                                                                                                                                                                                                                                         4935
                                                                                                                                                                                                                                                                                                                                                                                                                4255

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   09
                                                                                                                          1036
                                                                                                                                                          E




                                                                                                                                                                                                                                                                            1039                                                                                    4293                                                                                                    4384                    4379
                                                                                                                                                         DRIV




                                              2933                                                                                              1003                                                                                                                                    1038                               1170                                                                                                                                                                                                                                                                                                                                                            5560




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    McFA
                                                                            2924                                                                                                                                                                                                                                                                                     4292
                                                                                                                                                                                                                                                                                                                                                                                                                                                  4944                                                                                                                                                                                                                                                                      3574
                                                                                                                                                        NIAL




                                                                                       2908                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5389
                                                                                                 2913                                                                                                                                                                                                                                                                                                                                                                       4383                                                                                                                                                                                                               Capstone
                                                                                                                                                                                                                                                     SIXTH AVENUE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        RLAN
                                                                                                                            1051                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Retirement
                                                                                                                                                       COLO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                              BRYCE LAWN DRIVE
                                                                                                                                                                                                                                                                           1150                                                                                                                 4937                                                4921                                                                                                                                                                                                                                        Village




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         D BO
                                                                                                                                        1030                                                                                                                                                                           1070                                                                                                                                                                      4377
                                                                                                                                                                                                                                                                                      1033                                                                                                                                                                                                                                                                                                                                                      5386
                                                                                                                                                                                                       1045
                                                                                   7925




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ULE
                                                                                                                                                                                      UNIVE                                                                                                                        1160                                           4294
                                                                                                                                                                                             RSITY

 10
                                                                                                                                                                                                         BOUL                                                                                                                                                                          4909                                                       4914

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   10




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               VARD
                                                                                                                                                                                                                     EVAR
                                                                                                                                 7205                                                                                           D                                                                                                                                    FOURTH                                                                                                                        4376
                                                                                                                                                                                                                                                                           1155                                                                                                   STREE                                                            4922
                                                                                                                                                                                                                                                                                                                                                                                                                T
                                                                                                                                                                                                                                                                                                                       1226                                                                                                                                                                             4375
                                                                                                                                                 7017                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          5016
                                                                                                                           7012                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Construction
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Area
                                                                                                                                                                                               7158                                                                                                                                                          4930
                                                                                                                                                                7006                                                                                                                                                                                                       4934
                                                                                                                      7905                                                                                                                                                 7054                                                                                                                      4942
                              EIGHTH STREET                                                                                                                                                                                                                                                                                                                                                                                  4929
                                                                                                                                                       7203                                                                    7088                                                                                                                                                                                                                4917
                                                                                                                   7918                  7004                              7202                                                            7090                                                                                                                                                                                                                                    4941                                                                                                                                                  5011
                                                                                                                                                                                                                                                                                                 HACKBERRY LANE




 11
                                                                                                                                                                                                                                                                                                                                                                      C
                                                                                                                                                    7904

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4835                                                                                                                                       5017
                                                                                                                                                                                                                                                                                                                                                                                FOURTH AVENUE




                               J                                                                                                                                                       7834            7833                                                                                                                                                                                                                                                                                                                                    4836
                                                                                                                                                                                                                      7832
                                                                                                                                                                                                                                                                                                                             FIFTH AVENUE




                                                                                                                                                                                                                                      7831                                                                             E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5018
                                                  WALLACE WADE AVE.




                                                                                                                                                                                                                                               7074                     7059                                                                                                                                                                                                                                                                              4837                                                                                                                                               5024
             TWELFTH AVENUE




                                                                                          7046                                           7839             7927                                                                                                                                                                                                                                                                                                                        6118                                                    UNIVE                       4838
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      RSITY
                                                                                                                                                                                                                                                                                                                                                                                                      K                                                                                                                                                         BOUL                                                                                           Johnny Sta
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    EVAR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               AVENUE




                                                                                                                                                                                                                                                                                                                                                              D                                                                                                                                                                                                           D                                                                                              llings Dr.
                                                                                                                                                 7916                                                                                                                                7213
                                                                                                                                  7920
                                                                                                                                                                7910                                                                                                                                                                                                                                        I
                                                                                                                                                                                       Construction
                                                                                                                                                7938                                      Area                                                                                                                                                  NINTH STREET                                                                                                                                                                                                                                                                                                       M
                                                                                   ADMISSIONS                                7926                                                                                                                                                                                                                                                                                                                                                                                                                                             6305

 12
                                                                                     CENTER                                                                                                                                                                                                                        G                        F                                                                                                                                                                                                                                                                                                                                    5020
                                                                                                                                          7907 7912
                                                                                                                                                                       7028                                                           7298
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5010
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   12
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            SECOND




                                                                                                                                                                                               7840           7841                                                          7244                                                                                                          A
                                                                                                                                 7932                                                                                                                                                                                                                                                                                        6303
                                   PAUL W. BRYANT DRIV                                                                                            7902                                                                                                                                                                                                                                                                                                   6301                                    6302
                                                                            E


                                                                                                                                                                                                                                             H
                                                                                                                                                                7826                                                                                                                                                                                                                                                                                                                                                                          PAUL W. BRYAN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  T DRIVE                                    6299


 13                                                                                                                                7206
                                                                                                                                                                                                                                                                                                                       6219            6218
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   13
                                                                                                                                                                                                                                                                                                                                                                                                                       COLISEUM DRIVE
                                                                                                                                                                                                                      AVENUE




                                                                                                                                                                                                                                                                            AVENUE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       JACKSON AVE.
                                                                                                                                                                     EIGHTH AVENUE




                                 Facilities Management,
                                Library Annex, Motor Pool                                                                                                                                                                              ELEVENTH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             6369
                                 & University Warehouse
                                         0.2 miles
                                                                                                                                                                                                                     SEVENTH




                                                                                                                                                                                                                                        STREET
                                                                                                                                                                                                                                                                            SIXTH




                                                                                                                                                                                                                                                                                                                                                                                                                                                     Construction
                                                                                                                                                                                                                                                                                                                                                                                                6085                                                    Area
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               9180

 14
                                                                                                                                                                                                                                                                                                  HACKBERRY LANE




                                                                                                                                                                                                                                                                                                                                                                           6119
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         6025
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   14
                                                                                                                                                                                                                                                                                                                                                                    6086
                                                                                                                                                                                                                                                                                                                                                                                                                       6082
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      6208




 15
                                                                                                                                                                                                                                                                                                                                                6116

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   15
                                                                                                                                                                                                                                                                                                                                                                                  COLISEUM STREET                                                                                                                                                                                                                                                                                                                                                     06/18/2014

             A                                    B                                                                C                                                    D                                                              E                                                         F                                                                          G                                                                                               H                                                           I                                     J                                              K                                 L                                    M                       N                            O
BUILDING #                    NAME                                                                                                         LOCATION                                                     BUILDING #                                     NAME                                                                                                                                                         LOCATION                                                                            OTHER BUILDINGS                                                                                                            LOCATION                            SORORITIES                                                                            LOCATION
                                                                                                                                                                                                   �




3430                          1 North                                                                                                                      3-I                                          1173                                           Joint Student Projects Building                                                                                                                                                         8-F                                                      A                                     Hotel Capstone                                                                               12-G                        7839                              Alpha Chi Omega                                           11-C
5020                          600 University Blvd.                                                                                                       11-L                                           6025                                           Law Center                                                                                                                                                                             14-I                                                      B                                     W. B. Jones Hall (Oil and Gas)                                                                8-F                        7832                              Alpha Delta Pi                                            11-E
5024                          700 University Blvd.                                                                                                      11-M                                            7088                                           Little Hall                                                                                                                                                                           11-E                                                       C                                     Baptist Campus Ministries                                                                    11-G                        7833                              Alpha Gamma Delta                                         11-D
7090                          A. B. Moore Hall                                                                                                           11-E                                           1039                                           Lloyd Hall                                                                                                                                                                              9-F                                                      D                                     St. Francis University Parish and                                                                                        7912                              Alpha Kappa Alpha                                         12-D
7203                          Adams Hall                                                                                                                11-D                                            2035                                           Maintenance Grounds                                                                                                                                                                    7-C                                                                                             Catholic Student Center                                                                      12-F                        7905                              Alpha Omicron Pi                                          11-C
1252                          AIME (Ala. Institute for Mfg. Excellence)                                                                                   5-E                                           2332                                           Maintenance Quonset                                                                                                                                                                    7-C                                                       E                                     Canterbury Chapel Episcopal Church and                                                                                   7841                              Alpha Phi                                                 12-E
6302                          Alumni Hall                                                                                                               12-H                                            1099                                           Manly Hall                                                                                                                                                                             8-D                                                                                             Student Center                                                                               11-F                        7910                              Chi Omega                                                 12-D
1013                          Amelia Gayle Gorgas Library                                                                                                 9-E                                           1032                                           Mary Hewell Alston Hall                                                                                                                                                                8-C                                                       F                                     University Lutheran Chapel                                                                   12-F                        7834                              Delta Delta Delta                                         11-D
1036                          Angelo Bruno Business Library                                                                                               9-C                                           1038                                           Mary Harmon Bryant Hall                                                                                                                                                                 9-F                                                      G                                     Wesley Foundation                                                                            12-F                        7831                              Delta Gamma                                               11-E
6219                          Aquatic Center                                                                                                             13-F                                           1051                                           McLure Education Library                                                                                                                                                               9-C                                                       H                                     Disciple Student Fellowship Ctr.                                                             13-E                        4258                              Delta Sigma Theta                                          8-G
1043                          B. B. Comer Hall                                                                                                            7-D                                           1401                                           McMillan Building (University of Alabama Press)                                                                                                                                         5-F                                                      I                                     Hillel House                                                                                 11-G                        7916                              Delta Zeta                                                12-C
6116                          Bailey Track Stadium                                                                                                      15-G                                            2106                                           Moore House (unoccupied)                                                                                                                                                               7-B                                                       J                                     University Presbyterian Student Association                                                  11-A                        7907                              Gamma Phi Beta                                            12-C
7028                          Barnwell Hall                                                                                                             12-D                                            1107                                           Morgan Hall                                                                                                                                                                            8-D                                                       K                                     Temple Emanu-El                                                                              11-G                        7840                              Gamma Phi Beta - Future Site                              12-D
1031                          Bidgood Hall                                                                                                                9-C                                           6218                                           Natatorium                                                                                                                                                                            13-F                                                       L                                     National Water Center                                                                         4-G                        7918                              Kappa Alpha Theta                                         11-C
1034                          Biology Building                                                                                                            8-F                                           D282                                           North ten Hoor Parking Deck                                                                                                                                                            8-C                                                       M                                     Sid McDonald Hall (UA System Office)                                                         12-L                        7904                              Kappa Delta                                               11-D
1027                          Blount: John T. Oliver Academic House                                                                                       8-D                                           1150                                           Nott Hall                                                                                                                                                                             10-E                                                                                                                                                                                                                      7920                              Kappa Kappa Gamma                                         12-C
1199                          Blount: Toumey Academic House                                                                                               8-E                                           1033                                           Nott Hall Annex                                                                                                                                                                       10-F                                                       RESIDENCE HALLS AND APARTMENTS                                                                                             LOCATION                            7926                              Phi Mu                                                    12-C
6301                          Bryant Conference Center                                                                                                  12-H                                            7074                                           Osband Hall                                                                                                                                                                           11-E                                                                                                                                                                                                                      7927                              Pi Beta Phi                                               11-D
4294                          Bryant Hall                                                                                                               10-G                                            5365                                           Outdoor Pool Facilities                                                                                                                                                                7-K                                                                                                                                                                                                                      4257                              Sigma Delta Tau                                            9-G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        2093                                  Blount Undergraduate Initiative                                                                                          7902                              Unoccupied                                                12-D
7046                          Bryant-Denny Stadium                                                                                                       11-B                                           6303                                           Paul W. Bryant Museum                                                                                                                                                                 12-G                                                                                             Living-Learning Center                                                                           5-D
3418                          Bryant Jordan Hall                                                                                                           6-I                                          3440                                           Peter Bryce Campus Printing & Mail Services                                                                                                                                            4-G                                                                                                                                                                                                                      7932                              Unoccupied                                                12-C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        4292                                  Bryant Dining                                                                                    5-D                     7938                              Zeta Tau Alpha                                            12-C
3527                          Bryce Medical Center                                                                                                        4-J                                           7158                                           President's Mansion                                                                                                                                                                   11-D                                                       4293                                  Bryant Dormitory                                                                                 9-G
D480                          Campus Drive Parking Deck / Action Card /                                                                                                                                 5373                                           Recreation Fields and Restrooms                                                                                                                                                         9-J                                                      4382                                  405 Bryce Lawn Apartment                                                                         8-H
                              Transportation Services                                                                                                    8-G                                            5386                                           Recreational Tennis Courts                                                                                                                                                            10-K                                                       4381                                  411 Bryce Lawn Apartment                                                                         8-H                     FRATERNITIES                                                                          LOCATION
5010                          Capstone College of Nursing                                                                                               12-N                                            7205                                           Reese Phifer Hall                                                                                                                                                                     10-C                                                       4380                                  417 Bryce Lawn Apartment                                                                         9-H
2264                          Capstone Village Garden Center                                                                                             9-N                                            D288                                           Riverside East Parking Deck                                                                                                                                                            4-G                                                       4385                                  422 Bryce Lawn Apartment                                                                         9-H                     4914                              Alpha Kappa Lambda                                       10-H
5560                          Capstone Village Retirement Center                                                                                         9-M                                            1250                                           Rogers Library for Science and Engineering                                                                                                                                              7-F                                                      4379                                  423 Bryce Lawn Apartment                                                                         9-H                     4256                              Alpha Phi Alpha                                            9-G
1003                          Carmichael Hall                                                                                                            9-C                                            7006                                           Rose Administration Building                                                                                                                                                          10-D                                                       4384                                  500 Bryce Lawn Apartment (Spanish House)                                                         9-H                     4942                              Alpha Tau Omega                                          10-G
6305                          Center for Community-Based Partnerships                                                                                    12-J                                           1175                                           ROTC and A&S Programs Building                                                                                                                                                          8-E                                                      4383                                  508 Bryce Lawn Apartment                                                                                                 2908                              Beta Theta Pi                                              9-B
1160                          Child and Family Research Clinic                                                                                          10-F                                            1167                                           Round House                                                                                                                                                                            8-D                                                                                             (French and German House)                                                                     9-H                        4909                              Chi Phi                                                  10-G
5016                          Child Development Research Center                                                                                         10-L                                            1108                                           Rowand-Johnson Hall                                                                                                                                                                    8-C                                                       4377                                  511 Bryce Lawn Apartment                                                                     10-H                        4944                              Delta Chi                                                  9-H
1040                          Clark Hall                                                                                                                  8-E                                           2497                                           Rowing Facility                                                                                                                                                                        2-D                                                       4376                                  601 Bryce Lawn Apartment                                                                     10-H                        2913                              Delta Kappa Epsilon                                        9-C
6082                          Coleman Coliseum                                                                                                          15-G                                            1226                                           Russell Hall                                                                                                                                                                          10-F                                                       4375                                  607 Bryce Lawn Apartment                                                                     10-H                        4906                              Delta Sigma Phi                                            8-G
6086                          Crisp Indoor Practice Facility                                                                                            14-G                                            1254                                           Science and Engineering                                                                                                                                                                7-G                                                       2064                                  Freidman Hall                                                                                 9-B                        4915                              Delta Tau Delta                                            9-H
7826                          Dance Studio on Bryant                                                                                                    13-D                                            3441                                           Searcy Building                                                                                                                                                                        4-G                                                       7004                                  Harris Hall                                                                                  11-C                        4917                              Kappa Alpha                                              11-H
1045                          Denny Chimes                                                                                                              10-D                                            6369                                           Sewell-Thomas Baseball Field                                                                                                                                                          13-H                                                       2664                                  Highlands on Hackberry                                                                        2-F                        4260                              Kappa Alpha Psi                                            9-G
7017                          Doster Hall                                                                                                               10-D                                            1172                                           Smith Hall / Alabama Museum of Natural History                                                                                                                                         8-E                                                       2665                                  Highlands on Hackberry                                                                        2-G                        4921                              Kappa Sigma                                              10-H
7202                          East Annex                                                                                                                11-D                                            5389                                           Soccer Complex                                                                                                                                                                        10-K                                                       2666                                  Highlands on Hackberry                                                                        3-G                        4922                              Lambda Chi Alpha                                         10-H
1070                          East Quad Energy Plant                                                                                                    10-F                                            1235                                           South Engineering Research Center                                                                                                                                                       7-F                                                      2667                                  Highlands on Hackberry                                                                        3-G                        4255                              Lambda Sigma Phi                                           9-G
3443                          Enterprise Hall                                                                                                            7-H                                            9180                                           South Lawn Office Building                                                                                                                                                            14-K                                                       2668                                  Highlands on Hackberry                                                                        3-G                        4835                              Phi Delta Theta                                            11-I
3421                          Environmental Health and Safety                                                                                             6-J                                           D280                                           South ten Hoor Parking Deck                                                                                                                                                            8-C                                                       2669                                  Highlands on Hackberry                                                                        3-G                        2924                              Phi Gamma Delta                                            9-B
7054                          Farrah Hall                                                                                                               11-F                                            5017                                           Stallings Center (RISE Program)                                                                                                                                                       11-L                                                       2670                                  Highlands on Hackberry                                                                        3-F                        7925                              Phi Kappa Psi                                             10-B
D286                          Ferguson Center Parking Deck                                                                                               6-D                                            6119                                           Strength and Conditioning Facility                                                                                                                                                    14-G                                                       2267                                  Lakeside Dining                                                                               4-D                        4258                              Phi Kappa Sigma                                            9-G
1022                          Ferguson Student Center                                                                                                     7-E                                           2601                                           Student Activity Center at Presidential Village                                                                                                                                        3-E                                                       2265                                  Lakeside Residential Area East                                                                4-D                        4935                              Phi Sigma Kappa                                            9-H
6085                          Football Complex                                                                                                          14-G                                            1174                                           Student Engineering Projects Building                                                                                                                                                  8-E                                                       2266                                  Lakeside Residential Area West                                                                4-D                        4941                              Pi Kappa Alpha                                           11-H
7059                          Foster Auditorium                                                                                                         11-E                                            5011                                           Student Health Center                                                                                                                                                                 11-K                                                       7298                                  Martha Parham Hall                                                                           12-E                        4838                              Pi Kappa Phi                                              11-J
6118                          Frank M. Moody Music Building                                                                                             11-H                                            3422                                           Student Media Building                                                                                                                                                                  6-J                                                      7244                                  Mary Burke Hall                                                                              12-F                        4930                              Sigma Alpha Episilon                                     11-G
2152                          Frederick R. Maxwell Hall                                                                                                  9-C                                            5372                                           Student Recreation Center                                                                                                                                                              8-K                                                       2247                                  Paty Hall                                                                                     5-D                        4836                              Sigma Chi                                                  11-I
1233                          Fresh Food Company                                                                                                          8-F                                           1021                                           Student Services Center                                                                                                                                                                7-D                                                       2600                                  Presidential I                                                                                3-F                        2933                              Sigma Nu                                                   9-B
1155                          Gallalee Hall                                                                                                             10-E                                            7012                                           Temple Tutwiler Hall                                                                                                                                                                  10-C                                                       2602                                  Presidential II                                                                               3-E                        4931                              Sigma Phi Epsilon                                          8-H
1067                          Garland Hall                                                                                                                8-E                                           2297                                           ten Hoor Hall                                                                                                                                                                          8-C                                                       2269                                  Ridgecrest East Residential                                                                   5-C                        4928                              Sigma Pi                                                   9-H
1170                          Gordon Palmer Hall                                                                                                          9-F                                           5390                                           Tennis Facilities - Outdoor                                                                                                                                                             8-L                                                      2270                                  Ridgecrest West Residential                                                                   6-C                        The Lofts                         Sigma Tau Gamma                                    Off Campus
1014                          Gorgas House                                                                                                               8-D                                            5391                                           Tennis Facilities - Indoor                                                                                                                                                              8-L                                                      2271                                  Ridgecrest South Residential                                                                  6-C                        4837                              Theta Chi                                                  11-I
1030                          Graves Hall                                                                                                                9-C                                            3423                                           Theater and Dance Set Design Studio                                                                                                                                                     6-J                                                      D284                                  Ridgecrest Parking Deck                                                                       6-C                        4259                              Theta Tau                                                  8-G
1245                          H.M. Comer Hall (Mineral Industries Building)                                                                               6-E                                           3426                                           Tom Barnes Education Center        4-J                                                                                                                                                                                                           2262                                  Riverside East                                                                                4-F                        4929                              Unoccupied                                               10-G
1072                          Hardaway Hall                                                                                                               7-E                                           1249                                           Tom Bevill Energy, Mineral, and                                                                                                                                                                                                                  2263                                  Riverside North                                                                               3-E                        4934                              Unoccupied                                               10-G
7213                          Hayden-Harris Hall                                                                                                        11-F                                                                                           Materials Science Research Building                                                                                                                                                    5-F                                                       2264                                  Riverside Residential Commons                                                                 4-E                        4937                              Zeta Beta Tau                                            10-G


                                                                                                                                                                                                                                                                                                                                                                                Exhibit "8"
3418                          HES Design House                                                                                                            6-I                                           5018                                           University Medical Center                                                                                                                                                             11-K                                                       2261                                  Riverside West                                                                                4-E
1079                          Houser Hall                                                                                                                 7-E                                           6208                                           University Police Center                                                                                                                                                              15-J                                                       4260                                  Rotary International                                                                          9-G
1251                          Interdisciplinary Science Building - Shelby Hall                                                                            6-F                                           5370                                           Women's Softball Complex                                                                                                                                                               7-L                                                       2193                                  Somerville Hall                                                                               5-D
6299                          ISSR Building                                                                                                             13-K                                            1214                                           Woods Hall                                                                                                                                                                             7-E                                                       7206                                  Tutwiler Hall                                                                                13-C
       Case 7:17-cv-00131-RDP Document 60-2 Filed 10/10/19 Page 10 of 24




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                 WESTERN DIVISION


RODNEY KEISTER,                                 )
                                                )
       Plaintiff,                               )
                                                )
vs.                                             )         Case No.: 7:17-cv-00131-RDP
                                                )
STUART BELL, in his official capacity as        )
President of the University of Alabama,         )          SECOND AFFIDAVIT OF
JOHN HOOKS, in his official capacity as         )            RODNEY KEISTER
Chief of Police for the University of           )
Alabama Police Department, and MITCH            )
ODOM, individually and in his official          )
capacity as Police Lieutenant for the           )
University of Alabama Police Department,        )
                                                )
       Defendants.                              )

       1.      My name is Rodney Keister, the plaintiff in this case. I provide this, my second

affidavit, in support of my claims in this cause. All matters set out herein in this affidavit are

based on my own personal knowledge.

       2.      On March 10, 2016, I visited the city of Tuscaloosa, along with a friend, so I

could share an evangelistic message about my Christian faith with students at the University of

Alabama (UA) and anyone else I could find there.

       3.      We drove around in Tuscaloosa for a little while trying to find a good public place

to share the gospel with people.

       4.      At some point, we got on University Blvd., and drove west from the intersection

of that street with McFarland Blvd., hoping to find the UA campus.

       5.      However, we had some difficulty figuring out exactly where the UA campus was

located. Heading west on University Blvd., I started to notice some buildings that appeared to be




                                       Exhibit "9"
       Case 7:17-cv-00131-RDP Document 60-2 Filed 10/10/19 Page 11 of 24




affiliated with UA, but in that very same area, I also saw a number of private businesses. There

was no demarcation showing where the university campus started.

        6.      As we passed through the intersection of University Blvd. and McFarland Blvd.,

there is a university building to the north, which I later learned is the College of Nursing. But

directly across the street sits a private hospital.

        7.      As I continued west on University Blvd., I saw other private businesses mixed in

with what appeared to be university buildings. For instance, there were restaurants, like Arby’s,

on my left as I was driving west toward Hackberry Lane.

        8.      As I approached the intersection of University Blvd. and Hackberry Lane, within

one block of it, we also passed by PNC Bank.

        9.      As I was driving toward this intersection of University Blvd. and Hackberry Lane,

I did not see anything signifying that we were about to be on campus property. The street we

were on, University Blvd., has every appearance of a city street.         The sidewalks running

alongside University Blvd. have every appearance of city sidewalks.           And the street and

sidewalks did not change as we entered the intersection with Hackberry Lane.

        10.     Also, as we were driving to the intersection with Hackberry Lane, we did not see

any signs or any other indicators stating we were crossing into UA campus.

        11.     And, upon reaching the intersection of University Blvd. and Hackberry Lane,

there was nothing at that intersection indicating we were suddenly on university property. It

looked like a typical intersection of two city streets. There were no signs signifying that we were

on university property.

        12.     I saw Russell Hall and suspected it was a university building, but this building is

not any more prominent than the other university buildings I saw on University Blvd. And a



                                                      2
       Case 7:17-cv-00131-RDP Document 60-2 Filed 10/10/19 Page 12 of 24




bank and a park sit across the street from Russell Hall. Though Russell Hall and the grass in

front of it appear to be university property or controlled by UA, the intersection and adjoining

sidewalks do not appear to be university property.

       13.     I know from reviewing the Response to my Motion for Preliminary Injunction

that UA claims there was a Crimson script “A” painted in the middle of the intersection. But I

do not recall seeing anything like that at the intersection on the day I visited.

       14.     I also know UA claims there were UA banners on street lamps close to that

intersection. I don’t specifically recall seeing those, but if they were there, their presence would

not have stuck out in my mind because I saw banners just like them on other street lamps in other

parts of Tuscaloosa that have no university buildings, such as on the strip.

       15.     UA further mentions the landscaping fences located on University Blvd in front of

Russell Hall. I did see the fencing, but the fences only indicated that everything between it and

the street is public property and part of a public easement.

       16.     Based on my own personal observations, seeing University Blvd. and the

structures alongside the street as I was driving west toward the intersection with Hackberry Lane,

and seeing the intersection itself, I believed at all times (and I still do ) that the intersecting

streets and adjoining sidewalks are public, and particularly city, property. I did not see anything

suggesting those streets or sidewalks are university property.




                                                  3
Case 7:17-cv-00131-RDP Document 60-2 Filed 10/10/19 Page 13 of 24
       Case 7:17-cv-00131-RDP Document 60-2 Filed 10/10/19 Page 14 of 24




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                 WESTERN DIVISION


RODNEY KEISTER,                                   )
                                                  )
       Plaintiff,                                 )
                                                  )
vs.                                               )       Case No.: 7:17-cv-00131-RDP
                                                  )
STUART BELL, in his official capacity as          )
President of the University of Alabama,           )             AFFIDAVIT OF
JOHN HOOKS, in his official capacity as           )            BRYAN PEOPLES
Chief of Police for the University of             )
Alabama Police Department, and MITCH              )
ODOM, individually and in his official            )
capacity as Police Lieutenant for the             )
University of Alabama Police Department,          )
                                                  )
       Defendants.                                )

       1.      My name is Bryan Peoples. All matters set out herein in this affidavit are based

on my own personal knowledge.

       2.      I formerly attended UA in Tuscaloosa, as did my wife and three children, one of

whom lives in Tuscaloosa presently, so I am very familiar with the area. On February 11 and 12,

2017, I visited the city of Tuscaloosa and took several photographs of the intersection of

University Boulevard and Hackberry Lane and also the surrounding areas.

       3.      While travelling west on University Boulevard from McFarland Boulevard, on the

left, I immediately saw a private hospital. Attached as Exhibit “M” is a photograph I took of the

hospital on the south side of University Boulevard. Attached as Exhibit “N” is a photograph I

took of the hospital’s emergency entrance sign.

       4.      Continuing on, I arrived at the intersection of University Boulevard and Paul

Bryant Drive, where UA’s “A” symbol was painted on the street. Attached as Exhibit “O” is a




                                     Exhibit "10"
       Case 7:17-cv-00131-RDP Document 60-2 Filed 10/10/19 Page 15 of 24




photograph I took of the intersection of University Boulevard and Paul Bryant Drive.

       5.      This intersection was surrounded by private businesses, and appeared to be a

normal part of the City. For example, attached as Exhibit “P” is a photograph I took of a BBVA

Compass finance company on the north side of University Boulevard. UA banners stating

“Where legends are made” hung from streetlamps all along the north side, even though this area

was clearly private, as seen in Exhibit “Q”.

       6.      A short distance further, on the south side, I spotted and photographed a Rite Aid

pharmacy, as shown in Exhibit “R”.

       7.      Continuing on, on the south side, I saw an auto service center as shown in Exhibit

“S”. Immediately west of the auto service center was a Chevron gas station, as shown in Exhibit

“T”.

       8.      Continuing further I saw another group of private businesses clumped together on

the south side of the street. Attached as Exhibit “U” is a photograph I took of a building which

housed a U.S. Marine Corps Officer Selection Station and some medical offices. Right next to it

was a sign for the Alabama Credit Union, shown in Exhibit “V”. Just west of this was a Newk’s

restaurant, shown in Exhibit “W”. Just beyond the Newk’s was an Arby’s restaurant, shown in

Exhibit “X”. The streetlamp just next to the Arby’s had another one of those UA banners on it,

as shown in Exhibit “Y”.

       9.      A short distance further, at the intersection of University Boulevard and 2nd

Avenue, I noticed that the street signs were stylized, as shown in Exhibits “Z” and “AA”. On the

left side was the seal of the City of Tuscaloosa, followed by the street name, followed by the

University of Alabama “A” symbol.

       10.     Continuing forward, on the south side, I saw a PNC Bank, as shown in Exhibits



                                               2
        Case 7:17-cv-00131-RDP Document 60-2 Filed 10/10/19 Page 16 of 24




“BB” and “CC”. There were also several churches nearby.

        11.    Just past the Bank, there was a street sign indicating the intersection of University

Boulevard and 4th Avenue, as shown in Exhibit “DD”. This sign did not have either of the

stylized symbols on it.

        12.    As I approached the intersection of University Boulevard and Hackberry Lane, I

saw a park on the south and went inside. The image attached as Exhibit “EE” shows the park

from the east end facing west. There were no signs indicating who the park belonged to, but

inside, I found a plaque dedicating it to two individuals for their contributions to UA and

Canterbury Chapel, as shown in Exhibit “FF”.            From my own experience, I know that

Canterbury Chapel is the church that is located immediately south of the park.

        13.    At the intersection of University Boulevard and Hackberry Lane, I saw that the

street signs here were stylized just like the ones at University and 2nd and included the seal of the

City of Tuscaloosa, as shown in Exhibits “GG” and “HH”. There was not an “A” painted on the

street like there had been at the intersection of University and Paul Bryant. Attached as Exhibit

“II” is a photo I took of the intersection of University and Hackberry, showing no “A” symbol on

the street.

        14.    I wanted to see what Hackberry Lane looked like while travelling north toward

the University, so I started at the intersection of Hackberry and Hargrove. This area appeared to

have nothing to do with UA. On the west, there was a business called Global Tax Services, as

shown in Exhibit “JJ”. From there, Hackberry turned into a residential neighborhood for a short

distance, as shown in Exhibit “KK”.

        15.    Near the intersection with 19th Street, some small businesses started popping up.

On the west, there was a Mitchem Abernathy Accountants and an Eddie’s Wallpaper Shop,



                                                 3
       Case 7:17-cv-00131-RDP Document 60-2 Filed 10/10/19 Page 17 of 24




shown in Exhibits “LL” and “MM”, respectively. Past the Eddie’s was a series of businesses,

including a dry cleaner and a Shell gas station, shown in Exhibit “NN”. On the east, there was a

General Sew and Vac store and a Jet-Pep gas station, as shown in Exhibit “OO”.

       16.      Continuing on, on the west side was Monnish Park, a public park that is shown in

Exhibits “PP” and “QQ”.

       17.      As I approached the intersection with 15th Street, I saw a Checkers and a strip

mall on the east side, shown in Exhibit “RR”. Across 15th Street from the Checkers was a dry

cleaner, an Indian Buffet, and other businesses, shown in Exhibit “SS”. And, on the west, past

15th Street, was a baking company, shown in Exhibit “TT”.

       18.      Further north, on the west side was the Parkview Shopping Center, shown in

Exhibit “UU”.

       19.      After passing the railroad tracks, on the west there was a Jack’s restaurant, and

some apartment complexes, shown in Exhibit “VV”. Surrounding the public sidewalks on the

west side of Hackberry, the Central Park Apartments had set up decorative fencing similar to the

kind near the intersection of University and Hackberry, as shown in Exhibit “WW”.

       20.      At the intersection of Hackberry and Paul Bryant Drive, I noticed that the street

signs were stylized with the City of Tuscaloosa seal and the UA “A” symbol, as shown in

Exhibits “XX” and “YY”. On the northeast corner of this intersection sits a Regions bank, and a

UA banner hung on the traffic signal pole.

       21.      A couple hundred feet north of this intersection, on the east is Canterbury

Episcopal Chapel, shown in Exhibit “ZZ”. The sidewalk leading toward the intersection of

University and Hackberry is wide open, as shown in Exhibit “AAA”. And, as mentioned before,

a park sits just north of the church, on the southeast corner of the intersection of University and



                                                4
       Case 7:17-cv-00131-RDP Document 60-2 Filed 10/10/19 Page 18 of 24




Hackberry, as shown in Exhibit “BBB”.

       22.      I also wanted to see what the streets looked like heading from east on University

Boulevard towards UA. I started at the intersection of University and Greensboro Avenue,

which is far west of any UA buildings. There, I noticed that the street signs were stylized with

the seal of the City of Tuscaloosa, as shown in Exhibit “CCC”. These signs did not include the

UA script, which indicated to me that the seals were put on the signs by the City.

       23.      As I travelled east, the buildings were exclusively private buildings and a few

government buildings, but there were no UA buildings. For example, as I neared the intersection

of University and Reed Street, this pattern continued. On the south, I saw a Ruan Thai restaurant

and a Shell gas station, shown in Exhibit “DDD”. On the north, there was an apartment broker

and a ticket broker, shown in Exhibit “EEE”. Just past the intersection, on the north, was the

Surin of Thailand restaurant, shown in Exhibit “FFF”.

       24.      The entire intersection contained nothing but private businesses. Yet, the street

signs were stylized with the City of Tuscaloosa seal and the UA “A” and there was a UA banner

hanging from the traffic signal, as shown in Exhibit “GGG”, despite being clearly off-campus.

Additionally, just past the Shell station was a sign that reads “Stadium Stroll” and includes both

the City of Tuscaloosa seal and the UA logo, as shown in Exhibit “HHH”. Past this sign, the

private businesses and UA banners continued, with a Smoothie King on the south and a Jimmy

John’s and UA sign on a streetlamp on the north, as shown in Exhibits “III” and “JJJ”,

respectively.

       25.      Then, on the southern sidewalk just past Gene Stallings Avenue, was a City of

Tuscaloosa sign, sporting the City seal and welcoming you to Strip. It was located right next to a

Waffle House and a streetlamp with another UA banner on it. Attached as Exhibit “KKK” is a



                                                5
         Case 7:17-cv-00131-RDP Document 60-2 Filed 10/10/19 Page 19 of 24




photograph I took showing the Waffle House, the sign, and the UA banner right next to each

other.

         26.   The rest of the Strip was similar. There were no UA buildings, only a variety of

private business with UA banners and the stylized street signs all over the place, as shown in

Exhibits “LLL” and “MMM”. Examples of the private businesses include Steamers on the Strip

(Exhibit “NNN”), The Houndstooth (Exhibit “OOO”), CVS pharmacy (Exhibit “PPP”), Publix

Super Market (Exhibit “QQQ”), Buffalo Phil’s pub (Exhibit “RRR”), Mooyah’s Burgers

(Exhibit “SSS”), GNC (Exhibit “TTT”), and many more (Exhibit “UUU”).

         27.   Just past the Strip, I also spotted another “Welcome to the Strip” sign along

Wallace Wade Avenue, toward the Bryant-Denny Stadium, as shown in Exhibit “VVV”.

         28.   UA symbols and banners are regularly seen throughout the City. For example, I

saw UA’s “A” painted on the driveway of the City of Tuscaloosa Fire Station No. 2, as shown in

Exhibit “WWW”. This fire stations I located on Paul Bryant Drive, southwest of the Chevron

and southeast of the Newk’s restaurant on University Boulevard.

         29.   Also, I took a photograph while facing west near the intersection of Paul Bryant

Drive and Wallace Wade Avenue. As in many other parts of Tuscaloosa, there were UA banners

hanging from the streetlamps far down the street, as shown in Exhibit “XXX”, even though all

the buildings west of Wallace Wade are private.

         30.   I also saw one of those “Stadium Stroll” signs at the intersection of University and

20th Avenue, about half a mile west of the Strip, as shown in Exhibit “YYY”.




                                                  6
       Case 7:17-cv-00131-RDP Document 60-2 Filed 10/10/19 Page 20 of 24




       31.     I also drove through the middle of campus, on Peter Bryce Boulevard and noticed

that the street signs there too, were stylized with the City of Tuscaloosa seal, as shown in Exhibit

“ZZZ”. This was also true of the street signs north of campus on and along Jack Warner

Parkway, as seen in Exhibits “AAAA”, “BBBB”, “CCCC”, and “DDDD”.




                                                 7
Case 7:17-cv-00131-RDP Document 60-2 Filed 10/10/19 Page 21 of 24
Case 7:17-cv-00131-RDP Document 60-2 Filed 10/10/19 Page 22 of 24




                        Exhibit "11"
Case 7:17-cv-00131-RDP Document 60-2 Filed 10/10/19 Page 23 of 24




                            Exhibit "12"
                                      2
Case 7:17-cv-00131-RDP Document 60-2 Filed 10/10/19 Page 24 of 24




                          Exhibit "13"
